Case: 21-1393   Document: 35     Page: 1   Filed: 08/03/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 GLADYS S. BLOUNT,
                     Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2021-1393
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-1221-19-0766-W-1.
                 ______________________

                Decided: August 3, 2021
                ______________________

    GLADYS S. BLOUNT, Fayetteville, NC, pro se.

     CALVIN M. MORROW, Office of General Counsel, United
 States Merit Systems Protection Board, Washington, DC,
 for respondent. Also represented by TRISTAN L. LEAVITT,
 KATHERINE MICHELLE SMITH.
                 ______________________

    Before NEWMAN, PROST, and STOLL, Circuit Judges.
 PER CURIAM.
Case: 21-1393     Document: 35     Page: 2    Filed: 08/03/2021




 2                                             BLOUNT   v. MSPB



     The Merit Systems Protection Board (“Board”) dis-
 missed petitioner Gladys S. Blount’s whistleblower retali-
 ation appeal for lack of jurisdiction. See Blount v. Dep’t of
 Def., No. DC-1221-19-0766-W-1, 2020 WL 1238058
 (M.S.P.B. Mar. 11, 2020). She appeals. We affirm because
 we agree with the Board that none of the actions that
 Ms. Blount alleged are “personnel actions” under 5 U.S.C.
 § 2302(a)(2)(A).
                             ***
      Ms. Blount was an assistant principal at the federally
 operated Gordon Elementary School in Fort Bragg, North
 Carolina. In August 2019, she filed an individual-right-of-
 action (“IRA”) appeal with the Board alleging that the De-
 partment of Defense Education Activity (that is, the agency
 that runs Gordon Elementary) engaged in a personnel ac-
 tion in retaliation for Ms. Blount’s whistleblower activity.
 See S.A. 16. 1 In that proceeding (and in the Office of Spe-
 cial Counsel complaint leading to it), she alleged that the
 agency retaliated with “disparate work assignment[s].”
 S.A. 16 (IRA appeal form). Specifically, Ms. Blount pointed
 to (1) an order for her to attend a single training session in
 April 2019 to make up for one she allegedly missed (though
 she disputes missing it), (2) a requirement by those con-
 ducting the training for attendees to submit an “action
 plan” (a curricular requirement for all attendees), and
 (3) reminder emails from the same people that she needed
 to complete that action plan (and offering to help). See
 S.A. 4–5, 17–18. As the Board observed, “[i]t is undisputed
 that [Ms. Blount] received no discipline of any kind” for
 “failing to respond to emails . . . regarding her action plan,
 or for failing to provide the plan itself.” S.A. 6.




     1  “S.A.” refers to the supplemental appendix filed
 with the respondent’s response brief.
Case: 21-1393       Document: 35   Page: 3    Filed: 08/03/2021




 BLOUNT   v. MSPB                                            3



     The Board’s jurisdiction is strictly limited by law. See
 Bolton v. MSPB, 154 F.3d 1313, 1316 (Fed. Cir. 1998). To
 establish the Board’s jurisdiction in an IRA appeal, an ap-
 pellant must raise nonfrivolous (i.e., legally adequate) alle-
 gations not only (1) that she engaged in whistleblowing
 activity but also (2) that the whistleblowing was a contrib-
 uting factor in the agency’s decision to take or fail to take
 a “personnel action,” as defined in 5 U.S.C. § 2302(a)(2)(A).
 Stoyanov v. Dep’t of the Navy, 474 F.3d 1377, 1379
 (Fed. Cir. 2007). This case concerns the second require-
 ment: whether the allegedly retaliatory actions were “per-
 sonnel actions” as § 2302(a)(2)(A) defines them.
     The Board first concluded that Ms. Blount had not ad-
 equately alleged that these actions were “disparate” as to
 her. S.A. 6–7. The Board also determined that she had
 “not identified any conduct by the agency” that “qualifies
 as a personnel action under 5 U.S.C. § 2302(a)(2).” S.A. 7.
 Accordingly, it dismissed the appeal. See Willis v. Dep’t of
 Agriculture, 141 F.3d 1139, 1142 (Fed. Cir. 1998).
     We agree with the Board. A party seeking to bring an
 IRA appeal has the burden to establish jurisdiction.
 Ms. Blount has not identified which category of activity in
 § 2302(a)(2)(A) that the alleged actions would fall under.
 Respondent suggests that the closest possible categories
 are (1) “a decision . . . concerning education or training if
 the education may reasonably be expected to lead to an ap-
 pointment, promotion, performance evaluation, or other
 [personnel] action” and (2) a “significant change of duties,
 responsibilities, or working conditions.” See 5 U.S.C.
 § 2302(a)(2)(A). Neither category conceivably fits the alle-
 gations here—nor do any of the others.
     We note that in addition to the allegations discussed
 above, Ms. Blount has pointed to her reassignment from
 one full-time to two part-time assistant principal positions,
 arguing that this too was a retaliatory action. See
 S.A. 17–18. That action, however, is beyond the scope of
Case: 21-1393     Document: 35       Page: 4    Filed: 08/03/2021




 4                                              BLOUNT   v. MSPB



 this underlying IRA at the Board (and therefore beyond
 this appeal in our court). Rather, it is at issue in a different
 IRA appeal of Ms. Blount’s. See S.A. 4 n.2 (citing Blount v.
 Dep’t of Def., No. DC-1221-19-0765-W-1 (M.S.P.B. Aug. 2,
 2018)). The Board properly declined to address the reas-
 signment in this case under the doctrine of adjudicatory ef-
 ficiency. See Boyd v. Dep’t of Labor, 561 F. App’x 978, 982
 (Fed. Cir. 2014).
                              ***
     In summary, even if we assume that everything
 Ms. Blount says is true, none of the actions that the agency
 took constituted a retaliatory “personnel action” under the
 meaning of the whistleblower statute. Accordingly, the
 Board correctly concluded that it did not have jurisdiction
 to hear an IRA appeal that was based on these allegations.
 We therefore affirm.
                         AFFIRMED
                             COSTS
 No costs.